Supreme Court of Florida
                                  ____________

                                  No. SC19-1734
                                  ____________


      IN RE: AMENDMENTS TO FLORIDA RULE OF APPELLATE
                     PROCEDURE 9.130.

                                 January 23, 2020

PER CURIAM.

      The Court, on its own motion, amends Florida Rule of Appellate Procedure

9.130 (Proceedings to Review Nonfinal Orders and Specified Final Orders) to

expand the availability of appellate review of nonfinal orders denying sovereign

immunity, denying immunity in civil rights claims arising under federal law, and

denying immunity under section 768.28(9), Florida Statutes. See Fla. R. Jud.

Admin. 2.140(d). We have jurisdiction. See art. V, § 2(a), Fla. Const.

      For the reasons explained in the Court’s opinion in Florida Highway Patrol

v. Jackson, No. SC18-468 (Fla. Jan. 23, 2020), which issues today with this

opinion, we move subdivisions (a)(3)(C)(vii) (absolute or qualified immunity in a

civil rights claim arising under federal law), (a)(3)(C)(x) (immunity under section

768.28(9), Florida Statutes), and (a)(3)(C)(xi) (sovereign immunity) of rule 9.130
to new subdivisions (a)(3)(F)(i), (a)(3)(F)(ii), and (a)(3)(F)(iii), respectively. The

new subdivisions allow appeals of nonfinal orders that deny a motion that asserts

entitlement to the types of immunity addressed in those subdivisions, removing the

requirement that the orders “determine that, as matter of law, a party is not

entitled” to the immunity asserted. If the trial court’s order denies a motion

asserting entitlement to immunity, there is jurisdiction to review it, and the

appellate court may review as much of the record as is necessary to resolve the

question presented in the appeal. We ask The Florida Bar’s Appellate Court Rules

Committee to consider whether subdivision (a)(3)(C)(v) (workers’ compensation

immunity), which requires such a determination, should be similarly amended.

      Accordingly, the Florida Rules of Appellate Procedure are amended as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective immediately upon the release of this opinion. Because the

amendments were not published for comment prior to their adoption, interested

persons shall have seventy-five days from the date of this opinion in which to file

comments with the Court.1 We specifically invite comments from The Florida

Bar’s Appellate Court Rules Committee.


       1. All comments must be filed with the Court on or before April 7, 2020,
with a separate request for oral argument if the person filing the comment wishes
to participate in oral argument, which may be scheduled in this case. If filed by an

                                         -2-
      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Appellate Procedure




attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.

                                       -3-
                                       APPENDIX

RULE 9.130.         PROCEEDINGS TO REVIEW NONFINAL ORDERS
                    AND SPECIFIED FINAL ORDERS

      (a)    Applicability.

             (1) – (2)    [No Change]

              (3) Appeals to the district courts of appeal of nonfinal orders are
limited to those that:

                    (A) – (B)    [No Change]

                    (C)   determine:

                          (i) – (vi)     [No Change]

                         (vii) that, as a matter of law, a party is not entitled to
absolute or qualified immunity in a civil rights claim arising under federal law;

                          (viiivii) that a governmental entity has taken action that
has inordinately burdened real property within the meaning of section
70.001(6)(a), Florida Statutes;

                          (ixviii) the issue of forum non conveniens; or

                        (x) that, as a matter of law, a party is not entitled to
immunity under section 768.28(9), Florida Statutes;

                          (xi)   that, as a matter of law, a party is not entitled to
sovereign immunity; or

                           (xiiix) that, as a matter of law, a settlement agreement
is unenforceable, is set aside, or never existed.

                    (D) – (E)    [No Change]

                    (F)   deny a motion that:

                          (i)    asserts entitlement to absolute or qualified
immunity in a civil rights claim arising under federal law;

                                         -4-
                          (ii) asserts entitlement to immunity under section
768.28(9), Florida Statutes; or

                         (iii)   asserts entitlement to sovereign immunity.

             (4) – (5)   [No Change]

      (b) - (i)    [No Change]

                                 Committee Notes

                                    [No Change]




                                        -5-